DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 04/30/21. Claims 1-20 are presented for examination and have been considered below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim (US9,870,837).
Claim 1: Shim discloses an apparatus comprising: a boot-up control circuit (e.g. item 130, fig. 2) configured to, when a first boot-up operation is performed, latch first fuse data by receiving the first fuse 5data and fuse information from a fuse circuit (e.g. col. 7, lines 63-67; col. 8, lines 1-45; col. 13, lines 64-67 & col. 9, lines 1-32) and configured to, when a second boot-up operation is performed, latch second fuse data by receiving the second fuse data from the fuse circuit based on the fuse information (e.g. col. 15, lines 9-40; “the respective components of the fuse array control circuit 100 may perform again the first boot-up operation and update unused row fuse information in the row latch section 632 of fig. 7” (see line 27-33)); the boot-up control circuit is configured to be activated when the boot-up signal is enable); and a rupture control circuit (e.g. item 140, fig. 2) configured to store a failure address as 10the second fuse data by rupturing the fuse circuit based on the fuse information (e.g. “the row repair PPR includes performing a rupture operation” col. 14, lines 33-67; col. 15, lines 1-8, lines 21-26).  

Claim 2: Shim discloses the apparatus according to claim 1, wherein the fuse circuit comprises: 15a first fuse region (e.g. item 210, fig. 1) configured to store the first fuse data and first fuse information (e.g. col. 4, lines 58-67; col. 5, lines 14-34); and a second fuse region (e.g. item 220, fig. 1) configured to store the second fuse data and second fuse information, wherein the fuse information includes the first and second fuse 20information (e.g. col. 4, lines 58-67; col. 5, lines 14-34).

Claim 3: Shim discloses the apparatus according to claim 2, wherein the first fuse region is configured to store the first fuse data and the first fuse information when a test mode is performed (e.g. “The operation of replacing failed memory cells with redundancy memory cells through the post package test process is referred to as post package repair”, col. 1, lines 44-46; col. 5, lines 39-67; col. 6, lines 1-33), wherein the first fuse data is stored as an address of a memory region in which a failure has occurred when the test mode is performed, and wherein the first fuse information includes information on whether a rupture operation has been performed in the first fuse region (e.g. col. 5, lines 1-13). 

Claim 4: Shim discloses the apparatus according to claim 2, wherein the second fuse region is configured to store the second fuse data and the 10second fuse information when a repair mode is performed (e.g. col. 1, lines 44-46; col. 5, lines 39-67; col. 6, lines 1-33), wherein the second fuse data is stored as the failure address applied from an outside of the apparatus when the repair mode is performed, and wherein the second fuse information includes information on 15whether a rupture operation has been performed in the second fuse region (e.g. col. 5, lines 1-13).  

Claim 5: Shim discloses the apparatus according to claim 2, wherein, when the first boot-up operation is performed in the repair mode, the boot-up 20control circuit receives the first fuse data and outputs first latch data by latching the first fuse data  (e.g. col. 7, lines 63-67; col. 8, lines 1-45; col. 13, lines 64-67 & col. 9, lines 1-32).

Claim 7: Shim discloses the apparatus according to claim 2, wherein the boot- up control circuit is configured to generate resource information by 10receiving the first and second fuse information when the first boot-up operation is performed in the repair mode, and wherein the resource information is set as information that corresponds to the second fuse region  (e.g. col. 4, lines 58-67; col. 5, lines 14-34; col. 7, lines 63-67; col. 8, lines 1-45; col. 13, lines 64-67 & col. 9, lines 1-32).

Claim 8: Shim discloses the apparatus according to claim 7, wherein the rupture control circuit is configured to store the failure address as the second fuse data by rupturing the second fuse region based on the resource information when a rupture operation is performed in the repair mode, and 20wherein the rupture operation is performed after the first boot- up operation is completed (e.g. col. 4, lines 58-67; col. 5, lines 14-34; col. 7, lines 63-67; col. 8, lines 1-45; col. 13, lines 64-67 & col. 9, lines 1-32).
 
Claim 9: Shim discloses the apparatus according to claim 8, wherein the boot- up control circuit is configured to receive the second fuse data that is 29PA4635-0 stored in the second fuse region based on the resource information when the second boot-up operation is performed in the repair mode and configured to output second latch data by latching the second fuse data, and 5wherein the second boot-up operation is performed after the rupture operation is completed  (e.g. col. 15, lines 9-40; “the respective components of the fuse array control circuit 100 may perform again the first boot-up operation and update unused row fuse information in the row latch section 632 of fig. 7” (see line 27-33); the boot-up control circuit is configured to be activated when the boot-up signal is enable); and a rupture control circuit (e.g. item 140, fig. 2).

Claim 11: Shim discloses an apparatus comprising: a boot-up control circuit (e.g. item 130, fig. 2) configured to generate first and 20second boot-up signals in a repair mode and configured to latch fuse data by receiving the fuse data based on the first and second boot- up signals (e.g. col. 7, lines 63-67; col. 8, lines 1-45; col. 13, lines 64-67 & col. 9, lines 1-32; col. 15, lines 9-40; “the respective components of the fuse array control circuit 100 may perform again the first boot-up operation and update unused row fuse information in the row latch section 632 of fig. 7” (see line 27-33)); and a fuse circuit (e.g. item 200, fig. 1) configured to output the fuse data that is stored in a plurality of fuse regions based on the first boot-up signal and 30PA4635-0 configured to output the fuse data that is stored in one, among the plurality of fuse regions, based on the second boot-up signal  (e.g. col. 4, lines 58-67; col. 5, lines 14-34).

Claim 12: Shim discloses the apparatus according to claim 11, wherein the boot- 5up control circuit sequentially transitions combinations of the first boot-up signal when a first boot-up operation is performed in the repair mode, and wherein the combinations of the first boot-up signal correspond to the plurality of fuse regions, respectively  (e.g. col. 7, lines 63-67; col. 8, lines 1-45; col. 13, lines 64-67 & col. 9, lines 1-32; col. 15, lines 9-40; “the respective components of the fuse array control circuit 100 may perform again the first boot-up operation and update unused row fuse information in the row latch section 632 of fig. 7” (see line 27-33)).

Claim 13: Shim discloses the apparatus according to claim 12, wherein, when the first boot-up operation is performed in the repair mode, the fuse circuit is configured to output the fuse data that is stored in the plurality of fuse regions based on the combinations of the first boot- 15up signal  (e.g. col. 7, lines 63-67; col. 8, lines 1-45; col. 13, lines 64-67 & col. 9, lines 1-32).

Claim 14: Shim discloses the apparatus according to claim 11, wherein, when the first boot-up operation is performed in the repair mode, the boot-up control circuit is configured to sequentially generate latch data by 20latching the fuse data that is output from the plurality of fuse regions based on the first boot-up signal  (e.g. col. 7, lines 63-67; col. 8, lines 1-45; col. 13, lines 64-67 & col. 9, lines 1-32).

Claim 15: Shim discloses the apparatus according to claim 14, wherein the boot- up control circuit is configured to initialize the latch data when the 31PA4635-0 first boot-up operation is entered in the repair mode  (e.g. col. 7, lines 63-67; col. 8, lines 1-45; col. 13, lines 64-67 & col. 9, lines 1-32).

Claim 16: Shim discloses the apparatus according to claim 11, wherein the boot- up control circuit is configured to generate the second boot-up signal 5when a second boot-up operation is performed in the repair mode, and wherein the second boot-up signal has a combination corresponding to one among the plurality of fuse regions  (e.g. col. 15, lines 9-40; “the respective components of the fuse array control circuit 100 may perform again the first boot-up operation and update unused row fuse information in the row latch section 632 of fig. 7” (see line 27-33)).

Claim 17: Shim discloses the apparatus according to claim 16, wherein, when the second boot-up operation is performed in the repair mode, the fuse circuit is configured to output the fuse data that is stored in one among the plurality of fuse regions based on the combination of the second boot-up signal  (e.g. col. 15, lines 9-40; “the respective components of the fuse array control circuit 100 may perform again the first boot-up operation and update unused row fuse information in the row latch section 632 of fig. 7” (see line 27-33)).

Claim 18: Shim discloses the apparatus according to claim 11, wherein, when the second boot-up operation is performed in the repair mode, the boot- up control circuit is configured to generate latch data by latching the fuse data that is output from one among the plurality of fuse regions 20based on the second boot-up signal  (e.g. col. 15, lines 9-40; “the respective components of the fuse array control circuit 100 may perform again the first boot-up operation and update unused row fuse information in the row latch section 632 of fig. 7” (see line 27-33)).

Claim 19: Shim discloses the apparatus according to claim 11, wherein, when the first boot-up operation is performed in the repair mode, the boot-up control circuit is configured to generate resource information by 32PA4635-0 receiving fuse information that is stored in the plurality of fuse regions based on the first boot-up signal (e.g. col. 15, lines 9-40; “the respective components of the fuse array control circuit 100 may perform again the first boot-up operation and update unused row fuse information in the row latch section 632 of fig. 7” (see line 27-33)), and wherein the fuse information includes information on whether a rupture operation has been performed in the plurality of fuse regions  (e.g. col. 5, lines 1-13). 

Claim 20: Shim discloses the apparatus according to claim 19, wherein the boot- up control circuit is configured to generate the second boot-up signal based on the resource information when the second boot-up operation is performed in the repair mode (e.g. col. 15, lines 9-40; “the respective components of the fuse array control circuit 100 may perform again the first boot-up operation and update unused row fuse information in the row latch section 632 of fig. 7” (see line 27-33)).

Allowable Subject Matter
Claims  6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        10/11/2022